Case 1:18-cv-02516-BMC Document 27 Filed 04/22/19 Page 1 of 31 PagelD #: 648

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

 

VERONIKA CHAUCA,
Plaintiff,

-against-
18-CV-2516 (BC)
ADVANTAGECARE PHYSICIANS, P.C.,
EMBLEMHEALTH, INC., EMBLEMHEALTH
SERVICES COMPANY, LLC, and EMBLEMHEALTH
ADMINISTRATORS, INC., and TARA HARRINGTON,
Individually,

Defendant:

 

DEFENDANTS’ MEMORANDUM OF LAW IN
SUPPORT OF MOTION FOR SUMMARY JUDGMENT

COZEN O°’CONNOR.
Attorneys for Defendants
277 Park Avenue
New York, New York.10172
(212) 453-3937

LEGALMO684 194) [
TABLE OF CONTENTS

INTRODUCTION vescsccossscstessessstansonssisseececeinanevnssseseesnssapeunnessassctsasesesesse avcsssunvneseeevenennee 1
RELEVANT FACTUAL AND PROCEDURAL HISTORY uoeecccscccscccecsecececertecsesectvsesesesseessesesnese l
LEGAL STANDARD wae csecceseessuesnensersesssessesninssepecacseanavsedeauassesnssevsscavhsasstanecsrersacsvivarsersadussasens 2
Summary Judgment ~ Generally ......... seat eenesbeeneacteseneseeseerestensests secgesesenees senieshenteveutnecteneaes ‘beard
Summary Judgment — Employment Cases occu javaeqessesesreneecvasesess seeaesesgseenereeeeneens seve
ARGUMENT cscssssccsssescceoserceee sesseuersevinesessuinsdsstesaosansaasnssssnanessanisssees secsevaseviasasanepasansteeee 4
POINT I

SUMMARY JUDGMENT IS APPROPRIATE ON PLAINTIFF'S
RETALIATION CLAIMS BECAUSE THERE IS NO EVIDENCE IN THE
RECORD THAT PLAINTIFF’?S EMPLOYMENT ENDED ON AUGUST 7, 2017

BECAUSE OF A RETALIATORY PURPOSE... ecco ceeeebenesesunss ater neceeetesveatdaveanense suueusapenaes 5
A. Retaliation — PMLA coccccccescsseccccsrssseccseressecarsece seasucssdudcavevsgeveaners dedeceuscssscuseecevesvenscess id
1. The Law... entetaseatansseees seteventaseaestesesssuveneens ceeseevaesases beuseeesscsaees eecadseeeieansnesseneacene

2, The Lack of Genuine Issue of Material Fact in the Record on
Plaintiff's Ultimate Burdet.cccccccscccccusssscessscsseisevecsessbacscsvuessvsserseicvayapiecosszardeces

en

B: Retaliation— Title VII, NYSHRL, NYCHRL uu. eseaeesssaasenianeseaencssaveteaces wend
1. Thie Law’ .sosseecsecosssscsssesccesseteceessaseconsneessanecsuasssssusessnuseeanseselanieapeassesestaisessanacesssseresseeeess] 3

2. The Lack of Genuine Issue of Material Fact in the Record on
Plaintiff's Ultimate Burden............... basdansacnseaeeeusearsanedessesecenesyenauensersesaeas seivestaerterees LF

POINT II
SUMMARY JUDGMENT IS APPROPRIATE ON PLAINTIFF'S “GENDER
HARASSMENT, HOSTILE ENVIRONMENT” CLAIMS BECAUSE THE

ALLEGED CONDUCT, EVEN IF TRUE, DOES NOT RISE: TO THE LEVEL
OF A VIABLE CAUSE OF ACTION vviscceseccssessstssssssssesseceasteoe sesesssssvaasveéesbesresssunseessenssnaenvees TY

LEGALMO78341 5M
Case 1:18-cv-02516-BMC Document 27 Filed 04/22/19 Page 3 of 31 PagelD #: 650

AL The Law o.ccccccasesscsenserssecssessescnestysssssevessressacepedsccsovsesavasvscsepapacansaguasonsuverastavsesevarseesaraeeseeel D

B, The Lack of genuine Issue of Material Fact to. Dispute: That the Alleged
Conduct ~ Even Accepted as true ~ Does Not Rise to the. Level ofa
“Gender Harassment, Hostile Environment’ as a Matter of Law........... aaeaeaee eugenenenss a eeree2)

a i
LEGALWO782415\|
TABLE OF AUTHORITIES

Abdu-Brisson v. Delta air Lines, Inc., 239 F.3d. 456 (2d Cir. 2001) wc. peevaaeeeaeesens
Abrams v, Department of Public Safety, 764 F.3d 244 (2d Cit. 2014) ccc ccccsscsesseesesereee
Anderson v. Liberty Lobby, Ine., 477 U.S. 242 (1986)... esceediuessensees seassenesencseace .
Bennett v, Watson Wyatt & Co., 136 F Supp2d 236 (S.D:NLY. 2001) .ecsscsisesiseccssssesees

Bickerstaff v. Vassar Coll., 196 F:3d 435 (2d Cir. 1999) vo.cccccecccsvesecteceyeusesssuectsseesasneerseeeen

Burlington Coat Factory Warehouse Co1 'P. ¥. Espirit De Corp., 769 F.2d 919

(2d Cir, 1985) ceccccccscscccseen sestebsestuesseacapesinyestersvasssectsnsnivieenegranseasess cenaduechscsesteeseeegeveccrecenu

Butler v. Coca-Cola Refreshments USA, Inc., 2013 WL 3324995

(E.D.N.Y, Jul. 1, 2013) (Cogan, J.) ........ ssentcavareatenanaensenees Bevseeateres seceneeconeeeeostatentsneaessesees

Byrne. v. Telesector Resources Group., Inc., 2009 WL 2019951 (2d Cir, Jul. 14,2009)...

Carter v. State af New York, 2005 WL.2460116 (2d Cir. Oct. 5, 2005).

Christopher-Ketchum v. Agway Energy Prod, 988 F.Supp. 610 (N.D.N.Y. 1997).......

Cobb y. Morningside at Home, Inc., 2009. WL874612.(S.D.N.Y. Mar. 31, 2009) ........

DeBerry v. Brookdale Uniy. * Hosp. & Med. Cir, 2016 WL 3840673.

(E.D.NLY. Jul. 8, 2016) ceiccccc. sevvasesessssvansueeesenganuneseesen ssssonsuaisesssensannigyessestsegusapareaseesee

El Sayed y, Hilton Hotels Corp., 627 F.3d 931 (2d Cir. 2010)... ccceceereenen

Ezuma v. City Univ of NY, 665.F.Supp.2d 116 (E.D.NCY. 2009) (Cogan, DS )evecceseeeseeee

Goenaga v. March of Dimes Birth Defécts Found. 51 F3d 14 (2d Cir, 1995) ,...4..... speed

Green v. Rochdale Village Social Serv., Inc., 2016 WL 4148322
(E.D.N.Y. Aug. 4, 2016) (Cogan, J.)... pendeeeaseenepesdéceveas

Harris v: Forklift Sys., Ine., 510 U.S. V7 (1993) .cceseccssccssssecsssessessedessessurshesbvtrsecsersuesucseeey
Holtz v. Rockefeller & Co., 258 F.3d 62 (2d Cir, 2001) cscesccscssssscecssvecesseesussssvechessessutssanessaves
Husser v. New York City Dep't of Ed., 137 F.Supp.3d 253 (EXD.NLY. 2015) cesses

Isakov y. HASC Center, Ine., 2018 WL 1114714 (E.D.N.Y. Feb. 27, 2018 (Cogan, J.).

iti

seoeeil 7
22
bende
pesaee 25:

vee23

wd

eevee 40, 14

13-14

eed
Jordan v, Olsten Corp., 111 F.Supp.2d'227 CW.D.N.Y. 2000) voces reteset LS
Joseph vy. Owens & Minor Distribution, Inc., 5 F Supp.3d 295 (E:D.N.Y. 2014)... 10
Leizerovici v. HASC Cir., Inc., 2018 WL 1115348 (E.D.N-Y. Feb. 27, 2018 (Cogan, J.) ....5, 20

Mathew y. North  Shore-Long Island Jewish Health. Sys., Ine., 582 Fed. Appx 70

(2d Cit. 2014). cece, svacssvqaseeegnsnnensestsayeqaneesnetesvacseneesessensee saeaveeeesscqesveqsucessusecavevtareseesas vee lO
McLee vy. Chrysler Corp., 109 F.3d 130 (2d Cir. 1997)... aecessssauecuees beseeeeeare secsessresvierned, 10
McPherson v. N.Y.C. Dep't of Educ., 457 F.3d 211 (2d Cir. 2006) ..esssccccseceoe syseseses wees]
Meiri v, Dacon, 759 F.2d 989 (2d Cir, 1985) ccc ecesssesernseueeeees syvesseccssnsensesbiersigneenenenes seve

Meloff v. New York Life fas. Co., 51 F.3d 372. (2d Cit. 1995) .cccccsccsscessssecsssesesseecsssesssesererenns

had

Moore v. Kingsbrook Jewish Med, Cir., 2013 WL 3968748 (E:D.N.Y. Jul. 30,.2013).........11
Noyer y. Viacom, Inc., 22 F.Supp2d.30] (S.D.N.Y. 1998) ccccsssessseseccssseessssnseshesisssssanesssnseced
Porter v, Potter, 2010 WL 9047894 (E.D.N.Y. Jan. 21, 2010) (Cogan, J.) wcesccsseessserreennieeied
Quinn v. Green Tree Credit Corp, 159 F.3d 759 (2d Cir. 1998) ...csscesecsssssessssessssssesster cess 22
Rinaldi v. Quality. King Distributers,. Inc., 29 F Supp.3d 218 (E.D.N.Y. 2014)... cece 13
Rizzo-Puccio y. College Auxiliary Serv., Ine., 216 F.3d 1073 (2d Cir. 2000)... sseeereee D223

Robinson v. Zurich N. Am. Ins. Co., 892 F Supp.2d 409 (E.D.NLY. 2012) coccceeseenee lb

Reco Carriers, Lid. V. MiV Nurnberg Express, 899 F.2d 1292. (2d Cir, 1990) oecsiccersesieeed
Rodri iguez v. New York City Health and Hosp. Corp., 2015 WL 5229850

(E.D.NLY. Sept. 8, 2015) (Cogan, J). .cccccccecssssesssesessstcesecsecesreeseeese beskeeseesseas seeneuberentaessevens 3,4, 8
Russo v. New York Presb. Hosp,, 972.F Supp.2d 429 (E.D.N-Y. 2013)...csessciecendieeenenes 24

SEC y. Grossiian, 887 F. Supp. 649 (S.D.N.Y. 1995) cscssscssessssesssssisecssessssnemssarinnnned

St. Pierre v. Dyer, 208 F.3d 394 (2d Cir. 2000) .ccceccscsessssssessctsssseesssserecssnecersscesssseeegsseepeses

tye

Timbie v. Eli Lilly & Co,, 2011 WL 2600541 (2d Cir. July 1, 2011)........ feveerereenteecsnteenepens ded, 18

Fega v. Hempstead Union Free Sch. Dist., 801 F.3d 72 (2d Cir. 2015). cece

. iv
LEGALMO782416\1
Case 1:18-cv-02516-BMC Document 27 Filed 04/22/19 Page 6 of 31 PagelD #: 653

Vito v. Bausch & Lomb Inc., 403 Fed. Appx: 593 (2d Cit, 2010) vesccssscscssssssssureeceseeersesveese 23

LEGAL0782416\1
INTRODUCTION
While one caniot read plaintiffs submissions without recognizing
that she feels ill-used, it is an ill use of [ ] discrimination laws to
treat them as sharpening stones on which to grind personal axes.
Noyer v. Viacom, Inc., 22.F. Supp.2d 301, 308 (S.D.N.Y. 1998).

That is precisely this case. At its core, this case is about ‘a former employee who does iiot
like that she was terminated and disagrées that she did. anything wrong. But it is beyond cavil
that neither federal not New York law recognizes a viable. legal claim for those subjective
feelings, Instead, and as applicable to this motion, there must be evidence in the-record (ie.,
beyond Plaintiff's own ‘speculation or supposition) to permit a rational juror ‘to find that: het
employer was in. fact motivated by an unlawful purpose. Plaintiff has transformed her daily
workplace gripes into a. federal lawsuit that alleges discrimination and retaliation that, now that
discovery has been compieted, reveals itself to be long on conclusory beliefs and woefully short
on evidentiary support. Accordingly, Defendants AdvantageCare Physicians, P.C. (“ACPNY”),
EmblemHealth Services Company, LLC, EmblemHealth Administrators, Inc., and Tara
Harrington (“Harrington”) (collectively, Defendants”) respectfully submit this meniorandum
of law in support. of theit instant motion for surnmary judginent and dismissal of the Complaint
in its entirety.

RELEVANT FACTUAL AND PROCEDURAL HISTORY

‘The relevant, material factual history that is not.in dispute for purposes of this motion is
set forth in the accompanying Rule 56.1 Statement of Material Undisputed Facts (“56.1 St.”),
and the relevant. procedural history is set forth im the aceompany Declaration of Michael C.
Schmidt (“Schmidt Declaration”). For brevity purposes, that history is not.repeated here and

the Court is respectfully referred to the Rule 56.1 Statement and ‘Schmidt Declaration.
LEGAL STANDARD.
Summary Judgment — Generally

Rule 56(c) of the Federal Rules of Civil Procedure provides that the Court shall grant
summary judgment “if the pleadings, depositions; answers to: interrogatories, and adinissions on
file, together with the affidavits, if any, show that there is no genuine issue as to any material fact
and that the moving party is entitled to a judgment as a matter of law.” In response to. a motion
for summary judgment, the nonmoving party must set forth specific: evidentiary facts
establishing the existence of a genuine. issue of fact for trial. Roco Carriers, Ltd v. M/V¥
Nurnberg Express, 899 F.2d 1292 (2d Cir, 1990).

Ciitically, however, “the mere existence of some alleged factual dispute between the
parties will not défeat an otherwise: properly supported motion for summary judgment; the
requirement is that there is no genuine issue of material fact.” Anderson y. Liberty Lobby, Inc.,
477 U.S. 242, 247-48 (1986) (emphasis in original). See also Burlington Coat Factory
Warehouse Corp, -v. Espirit, De Corp, 769 F.2d 919, 923 (2d Cir. 1985) (“disputes over
irrelevant facts must not be allowed to obscure the lack of'a material dispute”), “An issue of fact
is ‘material’ for these: purposes if it ‘might affect the.outcome of the suit under the governing
law[,]° [while] [a]n issue of fact is ‘genuine’ if ‘the evidence:is such that a reasonable jury could
return a verdict for the nonmoving party.’” Bennett ». Watson Wyatt & Co., 136 F. Supp.2d 236
(S.D.N.Y. 2001) (quotations omitted).

Moreover, a motion for summary. judgment may not be defeated baséd solely upon
“conclusory ‘statements. or on contentions that the affidavits supporting the motion are not
credible, or ‘upon the mere allegations or denials of the adverse party’s pleading.’” Goenaga v,

March of Dimes Birth Defeets Found., 51 F.3d 14, 18 (2d Cir: 1995). See also Timbie v. Eli Lilly
& Co., 2011 WL 2600541 (2d Cir. Faly. 1, 2011) (plaintiff cannot rely on conclusory allegations
to oppose summary judgment); St Pierre v, Dyer, 208 F.3d 394, 404 (2d Cir. 2000) (same); SEC
v. Grossman, 887 F. Supp. 649, 656, (S.D.N.Y. 1995), aff'd, 101 F.3d 109 (2d Cir. 1996)
(“‘nonmovant must ‘de more'than simply show that there is-some metaphysical doubt as tothe
material facts.’”). “Statements that are devoid of any specifics, but replete with conclusions, are
insufficient to defeat a. properly supported motion for summary judgment.” Bickerstaff v. Vassar
Coll., 196 F.3d 435, 452 (2d Cir. 1999), cert. denied, $30 U.S. 1242 (2000). See also Rodriguez
v. New York City Health and Hosp. Corp, 2015 WL. 5229850, *3 (E.D.N.Y. Sept: 8,. 2015)
(Cogan, J.) (“A party may not defeat a motion for summary judgment by relying on unsuppofted
assertions, conjecture, or surmise.”).
Suminary Judgment ~ Employment Cases

In the employment context, it has orig been settled by the Second Circuit that “[w]hen.an
employer provides, convincing evidence to-explain its conduct and the plaintiff rests upon purely
conclusory allegations of discrimination, the court-may ‘conclude that.no material issue of fact
exists and it may grant judgment to the employer.” Meloff'v.. New York Life Ins. Co., 51 F.3d372
(2d Gir. 1995). In fact, “[i]t is now beyond cavil that summary judgment may be appropriate
even in the fact-interisive context ‘of discrimination cases.” Abdu-Brisson'v. Delta Air Lines, Inc.,
239 F.3d 456, 466 (2d Cir.), cert. denied, 534 U.S. 993 (2001). See also McLee-v. Chrysler
Corp., 109 F.3d 130, 135 (2d Cir. 1997) ([S]ummary judgment remains available for the
dismissal of discrimination claims in:cases lacking in genuine issues of material fact.”); Holtz v.
Rockefeller & Co., 258 F.3d 62,69 (2d Cir. 2001) (same).

While courts have réviewed the record carefully in granting summary. judgment where

motive and intent may be at issue, the “salutary purposes of summary judgment ~ avoiding
protracted, expensive and. harassing trials ~ apply ino less to. discrimination cases than to
commercial or other areas of litigation.” Meiri v. Dacou, 759 F.2d 989, 998 (2d Cir.), cert.
denied, 4740.8, 829 (1985),

As this Court has ruled, claims of discrimination are generally evaluated under the
MeDonneil Douglas burden-shifting framework. Rodriguez, 2015 WL 5229850 at *3. Thus,
assuming Plaintiff can make a prima facié showing, AC PNY (as Plaintiff's employer) must offer
a legitimate, non-disctimiriatory reason for its action, before the burden ultimately “shifts back to
the plaintiff to demonstrate that the defendant’s offered nondiscriminatory reason was mere
pretext and that the defendant was actually motivated by discriminatory animus,” Jd. (emphasis
added).

ARGUMENT

As a result of Plaintiff's prior communications with this Court withdrawing certain
claims originally set forth in the Complaint, the following claims are still being pursued by
Plaintiff: (1) retaliation claims under the federal Family and Medical Leave Act (“FMLA”), the
New York State Human Rights Law (“NYSHRL”), and the. New York City Human Rights. Law
(“NYCHRL”): and (2). “gender harassment, hostile work environment” claims under Title VI,
the NYSHRL, and the NYCHRL. There is no genuine issue of material fact to withstand
summary judgment at this stage on those remaining claims, and summary judgment should: be.

granted.
POINT I
SUMMARY JUDGMENT IS APPROPRIATE ON PLAINTIFF’S
RETALIATION CLAIMS BECAUSE THERE IS NO EVIDENCE IN
THE. RECORD THAT PLAINTIFF’S EMPLOYMENT ENDED ON
AUGUST 7, 2017 BECAUSE OF A RETALIATORY PURPOSE
A. Retaliation — FMLA
1. The Law.

To establish a claim for FMLA fetaliation, Plaintiff must. show: (1) she exercised
protected tights under the FMLA; (2) she was qualified fot her position; (3) she suffered an
adverse employment action; and (4) the adverse employment action occurred under
Circlumsiances giving rise to an inference. of retaliatory intent. Porter v. Potter, 2010 WL
9047894, *3 (E:D.N.Y. Jan. 21, 2010 (Cogan, J.), aff'd, 484 Fed. Appx. 589 (2d Cir. 2012);
Leizerovici vy. HASC Ctr., inc, 2018 WL 1115348 (E.D.N.Y. Feb. 27, 2018) (Cogan, J.).
However, even assuming that Plaintiff can make a sufficient prima facie showing in opposition
to this‘motion on element (4), there is ultimately no génuiné issue of material fact from which a
rational juror. could conclude that Plaintiff's termination was caused by a retaliatory motive
toward Plaintiff for-taking a mere 4 sporadic days of FMLA leave after she requested (and was.
approved for) FMLA leave.

2. The Lack of Genuine Issue of Material Fact
in the Record on Plaintiff’s Ultimate Burden

Plaintiff's sole remaining FMLA claim centers atound het FMLA application in May
2017. It is undisputed that Plaintiff applied for FMLA leave in May 2017 for the sole purpose of
taking care of her son when needed for his skin condition-arid asthma, that she was approved for
FMLA leave in June 2017 (for 2-3x/week if needed up to one year), and. that. she took only four

FMLA leave days after her application was approved: June 12, 2017, June. 23, 2017; July 7,
2017, atid August 4, 2017 (oné additional day previously taken was approved retroactively by
ACPNY’s thitd-party leave administrator). Ex. C at 70-74, 77, 79; Ex, D.! (56.1 St. at 7] 23-24.)
The foundation of Plaintiff's claim here — that she must have been terminated. because-ACPNY
had some problem, with her taking these four days off after her FMLA application. was approved
~ is supported only by Plaintiff's own self-serving conjecture.

Plaintiff's employment was terminatéd due. to a legitimate, non-retaliatory basis (ie,
tine and attendance issues) that followed a. history that. pre-dated her May 2017 FMLA
application in the first instance: Specifically, on March 30, 2017, Plaintiff was issued a 90-day
performance improvement plan (“PIP”)-due to time and attendance policy violations for taking
unscheduled absences on seven sepatate occasions. Ex. C at 97-98; Ex. E. (56.1 St. at | J 18-19.)
Critically,. Plaintiff admitted that none of the unscheduled absences in the PIP were dates that had
been approved for FMLA purposes. Ex. Cat 103. (56.1 St. at | 20.)

Plaintiff's employment was ultimately terminated on August 7, 2017 when Plaintiff again
exhibited time and attendance. issues, this time as soon as the company learned that. Plaintiff
failed to work her scheduled late Thursday patient-shift, and effectively was stealing time in the
Company’s opinion by punching in several hours before the physical therapy department was
even open for patient physical therapy treatment. Plaintiff's schedule as a Physical. Therapy Aide
corresponded to the hours that patients were in the office for physical therapy. Ex. F at 44-46,
49-50, 62; Declaration of Tara Harrington (“Harrington Dee.”) at 795-6; Declaration of
Susarine. Marcotte (“Marcotte Dec.”) at J 43-5. (56.1 St. at § 4 16-17.) That is, 8:00 a.m. to 5:00
p.m., éxcept on the one. “late night” shift on Mondays at Clove. Road and Thursdays at

Annandale from 11:00 a.m. to 8:00 p.m. fd While Plaintiff was required to punch in and out at

 

1 References to “Ex, |” are to the exhibits submitted with the accompanying Declaration of
Michael C. Schmidt in support of Defendants’ instant'summary judgment motion.

6
the: start and end of her shifts, her supervisors (Harrington at Clove Road and Susanne Marcotte
(“Marcotte”) at Annadale) did not typically look at employee daily punch reports or time
records, unless an issue or concérn was brought to. their attention. Harrington. Dec, at. $10;
Marcotte Dec. at { 8. (56.1 St. at § 42.)

Plaintiff cannot point to any evidence in the record to connect.the circumstances leading
up to Plaintiff's termination with anyone at ACPNY having any problem with the mere four
prior days she took off for approved FMLA: leave. On Friday, August 4, 2017, Brinda
Swaminaraya (“Swaminaraya”), the former Physical Therapist in Annadale and not- an
individual whom. Plaintiff alleges had any retaliatory or discriminatory animus at all, approached
Marcotte for the first time to raise a concern that Plaintiff had not. been. working -hér required
Thursday late night schedule on four separate occasions. (most recently the day before on
Thursday; August 3"), and. instead was coming into work still at 8:00 a.m. (three hours before
patients were scheduled) and leaving work still at 5:00 p.m. (three hours before patient
appointments were done), Marcotte Dec. at $9; Ex. F at 48, 51-55; Harrington Dec. at  10;.Ex.
Hi; Ex, G at 18-26, 29. (56.1 St. at ¢] 38-40.) Swaminaraya, who was no longer employed by
ACPNY at the time of her deposition, testified that she decided to raise the. concern for the first
time then..because Plaintiff effectively creating her.own hours on the late patient Thursdays
started to.affect Swaminaraya’s Physical Therapy practice.because no one. else was there to assist
her when the patients were there, Ex. G at 18:26, 29. (56.1 St. at 39.)

After Swaminaraya raised. her concern with Marcotte, both called Harrmgton together (at
Clove Road) to advise her of Swaminaraya’s concern. Marcotte Dec. at 4 11; Ex. F at 51-53;
Hartington Dec. at 10; Ex. H; Ex. G at 18-26, 29. (56.1 St. at J 40.) The record reflects that that.

call is what prompted Harrington to conduct an investigation into the issue (with the involvement
of Human Resources), and a determination was made that Plaintiff was’ willfully violating. time
and attendance requirements, fd. See also Ex. F at 69-70, 73-74, 78; Harrington Dec. at 4 § 12-
13;, Marcotte Dec at 9410-11. (66.1 St. at] 43.) Hanington submitted a memo: to Human
Resources, which contemporaneously described the chronology. Ex. H. (56. 1 St. at: € 44.)
Notably, Harrington was not the one wha initially recommended termination; Humian Resources
decided to terminate Plaintiffs employment effective August 7, 2017. Ex. F at 73-74, 78;
Hartington Dec. at | 13; Marcotte Dec. at J 11. (56.1 St. at § | 45-47.)

Even. assuming arguendo that Plaintiff.can make a threshold prima facie showing for her
FMLA retaliation claim, she cannot meet her ultimate burden of creating a geituine issue of
material fact that ACPNY’s atticulated business reason for the termiriation was false ard that the
real reason was a retaliatory one. due to her having previously takeri a mere handful of FMLA
days. Rodriguez, 2015 WL 5229850 at *3. Indeed, Plaintiffs unsupported conclusory allegation
has three primary flaws.

Firsi, Plaintiff admitted the following determinative facts:

> That she was approved to take FMLA every tine she requested. approval, on
those four prior days. Ex. C.at 73-74, 81-82. (56.1 St. at 727.)

» That no one (including Hartington) ever gave het a hard time or problem
when she applied for FMLA benefits or asked to utilize the FMLA days. Jd. at
80-81, 101. (56.1 St. at ¥ 26.)

That she was never written up, never disciplined, never demoted, and never
received any adverse. action after applying for FMLA benefits in May.2017.
id, at 55-56, 84-85. (56.1 St. at 428.)

That she had no knowledge: or basis to dispute that Harrington did not even
make the termination decision in the first place. Jd. at 15-16. (56.1 St. at‘ 737.)

V7

v

To be clear, there is no ambiguity in Plaintiff's deposition testimony concerning the lack
of any retaliatory acts whenever she wanted to use a few days for FMLA. purposes:
Q: Did Ms. Hatrington ever give you a-problem when

you were texting her that you needed to take an
EMLA day?
Case 1:18-cv-02516-BMC Document 27 Filed 04/22/19 Page 15 of 31 PagelD #: 662

No.
Did anybody?

No.

Q - QO -

Okay. Were you ever denied any of the FMLA days
in 2017 that you requested?

No.

You were never denied?

No.

They were always approved?

Yes.

And no ofe ever gaye you a problemi with them?

No.

GC PD & GP PF Oo

‘Was there ever a day that you needed to take an
FMLA day. in 2017 that you didn’t request. to take
an FMLA day?

No, | always requested it.

And it was always approved?

Yes.

And no one-ever gave you a.problem with it?

> OQ PF DO F

No,
Exhibit C at 80-82. (56.1 St. at J.:26-28.)

So-where is any evidence in the record to show that anyone had.a problem with Plaintiff
Having taken four FMLA days (not even consecutively) after her. FMLA application was

approved? There is none. If anything, the undisputed record demonstrates a /ack of retaliatory
animus based on the few prior FMLA absences. See Ezuma v. City Univ. of NY, 665 F.Supp.2d
116, 121 (E.D.N.Y. 2009) (Cogan, J.), aff'd, 367 Fed, Appx. 178 (2d. Cir, 2010) (“the summary
judgment rule would be rendered sterile . . . if the mere incantation of intent or state of mind
would operate as a talisman to defeat-an otherwise valid-motion.”).

Second, even if Plaintiff were able to taise a factual dispute over whether ACPNY was
incorrect about Plaintiff's understanding of the late Thursday patient schedule, that. sill. would
not be enough alone to withstand summary judgment because there is still ne genuine issue of
material fact to ultimately dispute the lack of retaliatory motive as the final step in Plaintiffs
burden. For example, in Mathew v. North Shore-Long Island Jewish Health Sys., Inc., 582 Féd:
Appx. 70 (2d Cir. 2014), the plaintiff argued that his termination for stealing company time: was
based on untruths about the underlying time records, Howéver, ih nevertheless. affirming
summary judgment, the Second Circuit made-clear that it was “decidedly not. interested in the:
truth. of the allegations against the plaintiff,” but rather was “interested in. what motivated the
employer.” /d. at 71 (emphasis in original), See also McPherson v. N.C. Dep't of Edue., 457
F.3d 211, 216 (2d Cir. 2006) (“In a discrimination case . .. we are decidedly not interested in the
truth of the allegations against ‘plaintiff. We are interested in what motivated the employer.”);
ddcLee v. Chrysler Corp., 109 F.3d 130, 135 (2d Cir. 1997) (“disputations [of the employer's
proffered explanations. for the..adverse action] were. rationalizations for his deficiericies rather
than.demonstrations of any genuine issue of material fact to be tried.”).

Similarly, in Joseph v: Owens & Minor Distribiition, Inc. 5 F. Supp.3d 295 (E.D.N.Y.
2014), aff'd, 594. Fed. Appx. 29 (2d Cit. 2015), the Court granted surmmary judgment on
Plaintiff's retaliation claims, finding that even where plaintiff presented evidence that the

employer had a mistaken understanding about the facts underlying the termination-triggering

10
incident, plaintiff still failed to show that the reason articulated for the tertnination was instead
based on an actual retaliatory motive. And, in Robinson v. Zurich N. Am. Ins. Co., 892.F Supp.2¢
409, 430-31 (E.D.N_Y. 2012), the Court granted summary judgment based on the:same fatal flaw
in Plaintiff's claim:-in this case:

It is well settled that the mere fact that an. employee

disagrees with an employer’s evaluation of that employee’s:

misconduct or deficient performance, or éven has evidence

that the decision was objectively incorrect, does not

necessarily demonstrate, by itself, that the employer's

proffered reasons ate a pretext for termination. ... An

employer may fire an employee for a good reason, a bad

reason, a reason based on erroneous facts, or for no reason

at all, as long as its action is not for a discriminatory:

reason,

Defendants anticipate that Plaintiff will attempt to argue the existence-of an issue of fact
by claiming that she somehow never knew that she had to work the late patient schedule on
Thursdays. Although Defendants. vehemently dispute that there is any doubt that-a Physical
Therapy Aide (like Plaintiff) was required to. work a shift based on when the physical therapy
patients were actually there, any such purported. dispute oni that point does not get Plaintiff across
the finish line because she is still unable to demonstrate the genuine issue of material fact on the
ultimate. issue of whether her termination was based on a retaliatory motive about her four prior
FMLA days. Put another way, any argument that the company was wrong or unfair (ever if true)
does not a fortiori mean the company had a retaliatory-motive. without any evidence in the record
to create a genuine issue.of material fact ultiinately on such an unlawful motive. See also Moore
v. Kingsbrook Jewish Med. Cir, 2013 WL 3968748, *7 (B.D.N.Y. Jul. 30, 2013) (“While

Plaintiff may argue that it was unfair for the [employer] to terminate his employment under the

circumstances, because Plaintiff cannot show that the basis for the ‘unfairness’ was

i]
discriminatory, Plaintiff cannot establish that his termination ‘occurred under circumstances
giving rise to an.inference of discriminatory intent.’”).

Third, éven if Plaintiff raises a “temporal proxintity” argument to take advantage of the
timing between taking a previously-approved FMLA absence on Friday, August 4" in relation to
her subsequent termination.on Monday, August 7", that argumient is equally unavailing because
the Second Circuit has also confirmed that temporal proximity alone is similarly insufficient to
withstand. summary judgment without a genuine issue of material fact to-dispute the lack of
retaliatory motive as the final step in. Plaintiff's burden. See, e.g, Abrams vy. Department of
Public Sajety, 764 F.3d 244, 254 (2d Cir. 2014) (“temporal proximity alone is not enough to
show pretext”); Al Sayed v: Hilton Hotels Corp., 627 F.3d 931, 933 (2d Cir. 2010) [Without
more, such temporal proximity is insufficient to satisfy appellant’s. burden to bring forward some
evidence of pretext.”). See also DeBerry v. Brookdale Univ. Hosp. & Med. Cir, 2016 WL
3840673, *8 (E.D.N-Y. Jul. 8, 2016), aff'd, 699 Fed. Appx. 72 (2d Cir. 2017) [alt best Plaintiff
has implied that the temporal proximity between her suit and suspension evidences pietext.
However, such temporal proximity alone is not enough to establish pretext in this Circuit.)
(quoting Abrams).

Plaintiff was told specifically at her termination meeting that she was being terminated
because of het failure to follow the Thursday late patient schedule,.and that was the only reason
given for her termination. Ex: C at 110-12, 114. (56.1 St. at 448.) And, at the end of the day,
Plaintiff mequivocally. acknowledged at her deposition that she has no basis to believe that the
FMLA played any role in her termination other than the fact that she happened to haye taken a
day off that prior Friday, August 4":

Q: — And other than the fact that. you had just taken an FMLA dayon Friday,
do you have any other basis to believe that your FMLA days-were relied

12
on: for your termination?
A: No?
Bx. C at 115 (emphasis added). That says it all.
x x oR
In sum, Human Resources decided to terminate Plaintiff's. employment in August 2017
for the legitimate, non-retaliatory reason that, in the. Coipany’s. opinion, she was ultimately
caught siealing time by failing to work her required. schedule, after she had previously been
placed on a PIP for-other time and attendance issues back in March 2017. There is.zero evidence
in the record that anyone considered, discussed, or ultimately decided to terminate her
employment simply because:she had previously taken four intermittent days off under the FMLA
to assist her son (that she admits were taken without ahy issue). Accordingly, Plaintiff's FMLA
retaliation clainy should be dismissed. Rinaldi v. Quality King Distributers, Inc., 29 F.Supp.3d
218, 220-21 (£.D.N.Y. 2014) (where. plaintiff offered nothing to rebut employer's proffered
termination reason other than temporal proximity, her “speculative argument that her termination
‘must have been” related to her FMLA absences is insufficient at the summary judgment stage.”).
B. Retaliation — Title VII, NYSHRL, NYCHRL
1. The Law
Retaliation claims under Title VIE and the NYSHRL are analyzed using the same

standards. Green y. Rochdale-Village Social Serv., Ine. 2016 WL 4148322 (E.D.N.Y. Aug. 4,

 

a It ts equally noteworthy that there is no evidence in the record that Swaminaraya (the non-
supervisor co-worker who initiated the discussions that resulted in Plaintiff's termination) had any
knowledge whatsoever, let alone any animus, about the fact that Plaintiff was out on that same-day (.e:,
Friday, August 4!) that she-decided to raise -her concerns to a supervisor about Plaintiff's refusal to work
the late Thursday patient schedules. Thus, other than the fortuitousness of her raising the concern on that
day, there is nothing in the record to. reflect that that August 4"°FMLA absence or any of the three prior
nes played any part in the discussions about the late Thursday patient schedule issue that were prompted
by Swaminaraya,

§3.
2016) (Cogan, J.). Here, for federal and ‘state purposes, Plaintiff cannot make a prima facie.
showing that a “causal connection exists between protected activity and adverse action, ie., that
a retaliatory motive played a part in the adverse employment action.” Ezuma v. City Univ. of NY,
665 PF, Supp.2d 116, 121 (E.D.N.Y. 2009) (Cogan, J.), aff'd, 367 Fed. Appx. 178.(2d Cir. 2010).
However, even assuming argivendo’ that Plaintiff can articulate. a prima facie case, Plaintiff
ultimately is unable to demonstrate “by. competent evidence that the reasons proffered by
Defendant were pretext for retaliatory animus based upon the protected Title VII activity.” Zd

For purposes of the NYCHRLE, while more liberally applied than its’ federal.and state
counterparts, Plaintiff still must ultimately demonstrate that her termination was “causéd at least:
in part by discriminatory or ‘retaliatory motives.” Isakov v. HASC Center, Inc, 2018 WL
1114714, *10 (E.D.N.Y. Feb. 27, 2018) (Cogan, J.). As-this Court has made clear, summary
judgnient is equally available under the City law where, as here, there.is nothing in the record to
permit a rational juror that ACPNY’s stated-reason for the termination was false and that the real
reason was due to a-retaliatory motive. Green, 2016 WL 4148322 at *8.

2. The Lack of Genuine Issue of Material Fact
in the Record on Plaintiff’s Ultimate Burden.

As a parallel theory to her FMLA-based supposition, Plaintiff also posits (for purposes of
Title VII, the NYSHRL, and the NYCHRL) that her employment must have been terminated
because she allegedly raised an issue with Harrington back in January 2017 about. the fact that
she did not like some of the statements and-conduct of one of her co-workers, David. Garziniti
(“Garziniti”). Ex. Cat 147. Garziniti was a Physical. Therapy Assistant-in the Annadale facility,
and there is no dispute that he was never Plaintiff's supervisor. Jd. at 68. (56.1 St. at 415.)

Plaintiff's retaliation claims undet Title VIL, the NYSHRL, and the NYCHRL should be

dismissed for four priniary reasons. First, the record demonstrates that () Plaintiff cannot dispute

14
that it was Human Resources, and not Harrington, that made the decision to terminate Plaintiff's.

employment on August 7, 2017, and (ii) Plaintiff cannot dispute that she never once complained

to Human Resources (the decision maker) about anything having to do with Garziniti. On the

former point, Plamtiff testified that she had no knowledge of who made the decision to terminate

her employment, and thus cannot contrast the evidence in the record that Harrington did not.

Compare Ex. C at 15-16 with Ex. F at 73-74, 78: Harrington Dec. at J 13; Marcotte Dec. at § 11.

(56.1 St. at €37,)

On the latter point, Plaintiff was equally clear too:

Q:

A

QO - 2 >

Well, did you understand: whether, if an employee had a complaint about

discrimination, that that would’ go to human resources?

Yes,

And what about if an einployee believed that they were being harassed at
work{]. Would'that be something to go to human resources?

Yes.

Okay. And, so, at any time during your employment-at ACP, did you ever
make any complaints to Human Resources about anything?.

Not to human resources.

aK * -

But, again I am_-asking specifically if-an‘employee at ACP bélieves that he
or she was discriminated against or harassed, were those types. of
complaints the-types that were to go to. Human Resources?

Yes.

And you understood that?

Yes,

Is there any:reason you never went.to Meredith [Gamble, HR. Director} or
anyone at HR directly?

15
A: No.
Ex. C at 85-87, 128, 132-33 {emphasis added). (56.1 St. at 32-34.)

Therefore, even accepting as true that Plaintiff raised a concern about Garziniti to:
Harrington seven months prior to her termination, there is no.evidence in the record at all that the.
decision maker (Human Resources} even had knowledge about any protected activity in the first
place. Since Plaintiff admits never raising any alleged harassment issue with Human Resources,
it should go without saying that one cannot act on protected activity if it was not aware of the
protected activity.

Second, this. Court has also made clear that “unlike Title VII discrimination claims,
however, for an adverse. retaliatory action to be ‘because’ a plaintiff made a charge, the plaintiff
must plausibly allege that the retaliation was a ‘but-for’ cause of the enaployer’s adverse action.”
Isakov, 2018 WL 1414714 at *7, quoting Vega vy. Hempstead Union Free Sch. Dist., 801 F.3d 72,
90 (2d Cir. 2015), For the same reasons discussed above in the FMLA retaliation discussion
Supra, ACPNY had _a legitimate, non-retaliatory motive for. terminating Plaintiffs. employment
on Angust 7, 2017.

There is simply no evidence in the record to suggest that anyone — Jef alone ihe decision
maker — instead had any retaliatory motive in terminating Plaintiff's employment because of
alleged complaints Plaintiff made to Harrington about Garziniti seven months prior, and
certainly no. evidence that any such retaliatory motive was the “but-for” cause of her termination.
The fact that Plaintiff testified at her deposition that she believes she.was termiriated fot multiple
reasons necessarily negates a showing that one of those reasons (the alleged complaint to
Harrington) was the “but-for” reason. See Ex. Cat 8-9 (Plaintiff testifying that she. was

termitiated because she took a day off on Friday, August 4" and because she raised-issues about

16
her co-worker and because she hurt her shoulder back ini 2015 when a ceiling tile fell).

Third, for the same réasons as discussed above in the FMLA retaliation. context, this
Court has reaffirmed that for Title VII purposes “temporal proximity is rarely if ever enough to
raise a factual issue of retaliation sufficient to prevent summary judgment.” Butler v: Coca-Cola
Refreshments USA, The., 2013 WL 3324995, *6 (E.D.N.Y. Jul. 1, 2013) (Cogan, J.). See also
discussion ard cases cited supra. But even here, with her hostile etivironment claim, any
temporal proximity hook would offer tio solace. At most, Plaintiff alleges that:she complained to
her supervisor Harrington about Garziniti in January 2017, Ex. C at 128. Harrington presumably
could have taken adverse action, including terminating Plaintiff, in the ensuing 7 months, but did
not, and, as noted above, Plaintiff acknowled ges that there were no adverse actions taken against
her in all of 2017 prior to her August 2017 termination. Jd. at 55-56, 74, 80-81, 84-85, (56.1 St.
at J § 26-28.) Thus, other than pure. conjecture, and again putting aside that Harrington was not
even. the ultimate.decision maker, Plaintiff has nothing else te offer from the record to raise a
genuine issue of material fact that a.discussion she had with Harrington bad anything to: do with
her termination a whole seven. months later.

Fourth, and also for the samé-reasons as discussed above, even if Plaintiff were able to
raise an issue of fact on whether ACPNY was incorrect about Plaintiff's understanding of the
late Thursday patient schedule, that sti/?7 would not be enough alone to withstand summary
judgment on the retaliation claim here because there is still] no genuine issue of material fact to
dispute the lack of retaliatory motive as the final step in Plaintiff's burden. See. discussion and
cases cited supra.

It is axiomatic that this Court should not act-as a “super personnel department” and allow

Plaintiff to use Title VII as a vehicle for judicial second-guessing of ACPNY’s business

17
decisions. Timbie v, Eli Lilly & Co., 2011 WL 2600541 (2d Cir. Jul. 1,.2011). See also Jordan v.
Olsten Corp., 111 F. Supp.2d 227 (W.D.N.Y. 2000), aff'd, 25 Fed. Appx. 45 (2d Cir. 2001)
(plaintiff “cannot evade precedent from this circuit which provides that Title VII does not
provide remedies against poorly thought-out:or unwise employment actions”). Consequently, as
with the FMLA retaliation analysis, the complete dearth of anything in the record ‘to show that
ACPNY’s legitimate reason is false and that the real reason was instead an unlawful one is fatal
to Plaintiffs claim here too. Simply disagreeing with the reason for Plaintiff's termination, or
even suggesting a (bona fide) dispute over Plaintiff's. knowledge of the late. Thursday patient
schedule, is not enough standing alone to create a genttine issue of material fact on the ultimate
“but-for” retaliatory motive élement to'withstand summary judgment on this claim.

The above four primary reasons why there is no genuine issue of material fact to
withstand ‘summary judgment under Title VIE and.the NYSHRL apply equally to the NYCHRL
as well. Nevertheless, there are two additional bases for dismissal of Plaintiff's retaliation claim
under the NYCHRL. Under Section 8-107[7] of the NYCHRL,. unlawful “retaliation” is defined
specifically as an adverse action because Plaintiff “(i) opposed any practice forbidden under this
chapter[,]” However, and for the reasons discussed infra in Point Il, the alleged conduct
constituting “gender discrimination and/or hostile environment,” even if the allegations are
accepted as true, does not rise to the level of a “practice forbidden under this chapter.” Thus;
there.can be no unlawful retaliation under the NYCHRL. without such a predicate finding.

Furthermore, also under Section 8-107[7] of the NYCHRL, the alleged conduct “must be
reasonably likely to.deter a person from engaging in protected activity.” That standard cannot be
met in this case, since, as quoted above, Plaintiff does not even claim that she was deterred from

complaining to Human Resources for any reason, and, in fact, testified that she had no reason

18
why she never‘complained to Human Resources about alleged issues with Garziniti. Ex, C at-85-
87, 128, 132-33. (56,1 St. at | J 33-34.) Thus; even aecepting Plaintiff's allegations.as true, there
similarly cannot: be unlawful retaliation under the NYCHRL without the Section 8-107[7]
predicate evidence.
In sum, and largely for the reasons.discussed supra that warrant a dismissal of Plaintiff's
FMLA ‘retaliation claim, there is also zero evidence in the recotd that Human. Resources:
personnel (who made the decision to terminate Plaintiff's employment) ever considered,
discussed, or ultimately decided to terminate her employment because of any concerns that
Plaintiff allegedly raised about Garziniti to Harrington’ a full seven moriths before her
termination. Beyond Plaintiffs own conclusory belief and supposition, there is simply nothing to
connect the two attenuated events. Accordingly, Plaintiff’s retaliation claims under Title VII, the
NYSHRL, and the NYCHRL should dlso be dismissed. In the alternative, in the event: the Court
solely dismisses the federal law retaliation claims under the FMLA and Title VIL, Defendants
respectfully submit that ‘the-Court should not maintain supplemental jurisdiction to hear only
claims under-state and/or city law.
POINT IT
| _ SUMMARY JUDGMENT IS APPROPRIATE ON |
PLAINTIFFS “GENDER HARASSMENT, HOSTILE ENVIRONMENT”
_ CLAIMS BECAUSE THE ALLEGED CONDUCT, EVEN IF T RUE,
DOKFS NOT RISE TO THE LEVEL OF A VIABLE CAUSE OF ACTION
A. The Law
This Court has made clear that “[a]nti-discrimination laws ‘are intended to protect
employees from genuine workplace mistreatnient and harassment; they are not intended to.

guarantee that employees will never suffer inconveniénces or: that their every desire will be

19
fulfilled. Leizerovici v. HASC Center, Inc., 2018 WL 1115348, *5 (E.D.N.Y, Feb. 27, 2018)
(Cogan, J.) (quotations omitted), Thus, a Title VIT hostile environment claim requires: a showing.
that the workplace is “permeated with ‘discriminatory intimidation, ridicule,.and. insult’ that is.
“sufficiently severe or pervasive to alter the conditions of the victim'’s-employment and create an
abusive working environment.” /d., quoting Harris v. Forklift ‘Sys., Ine., 510 U.S, 17, 21 (1993).

This Comt has also reaffirmed that Title VI and the NYSHRL require that “the
conditions of [her] employment have been materially altered by discriminatorily motivated
abuse” and that “the conduct. at issue cannot be merely tinged. with offensive sexual
connotations, but must actually constitute discrimination because of sex.” Ja And, while the
NYCHRL requires separate analysis to effectuate its broad construction, Plaintiff still must show
conduct that was “caused by a discritninatory motive” and particiilarly “driven by discriminatory
animus against a protected characteristics of hers.” Jd. at *11-12.

B. The Lack of Genuine Issue of Material Fact to Dispute That

the Alleged Conduct ~ Even Accepted as. True — Does Not Rise to the
Level Of a “Gender Harassment, Hostile Environment” as a Matter of Law

The basis of Plaintiff's “gender harassment, hostile environment” clairis is:that Garziniti
allegedly engaged in sexual harassment toward Plaintiff: There is no dispute that Garziniti was
never Plaintiff's supervisor, and was only a co-worker. Ex. C at 68. (56.1 St. at 4 13.) In any
event, there is no genuine issue of material fact.in the record from which a rational juror could
conclude that the named Defendants in this case-(Garziniti is not a deféndant) are liable for a
sexually hostile environment.as a inatter of law.

As a threshold matter, even assuming the alleged comments were. made as Plaintiff
claims, Plaintiff's deposition testimony was clear that there were only four relatively innocuous

comments made toward Plaintiff, that were not at all “severe or pervasive” and-never. actually

20
altered her working conditions to the level required under Second Circuit precedent. Nor were al]
the alleged comments truly directed toward. Plaintiff, and overall they lack the frequency and.
intensity requited. Specifically, Plaintiff alleges only the following four comments directed

toward her in the six years she worked off.and on with Mr. Garziniti (56.1 St. at 729):

° December 2015: In the course of a group conversation, Garziniti allegedly
joked about whether Plaintiff punished her husband the night before. Ex.
C at.120-23,

oO December 2016: In the course of a group conversation about weight, Mr.

Garziniti allegedly joked that Plaintiff could come and. sit on his lap and
he'd tell her how much she weighed. Jd. at 123-25.

oO January 2017: Plaintiff grabbed a large physio ball to-give to a patient and:
showed the patient how to use it, and Mr. Garziniti allegedly joked to
“make sure you don’t hurt that ball like you hurt your husband.” Jd. at
126-27.

o January 2017/February 2017: Plaintiff went into work late and looked
tired, and Mr. Garziniti allegedly joked whether her fiancé had kept her up
late the night before. Jd. at 127-28.

That is it according to Plaintiff's téstiniony. No other “sexually: charged” comments were
allegedly made fo Plaintiff by Garziniti. Jd. at 128:

Plaintiff further acknowledges that Garziniti also made alleged “sexual harassment”
comments toward a male employee at. ACPNY as well: ACP's Regional Manager, . Peter
DeCesare, with whom Garziniti had a good relationship. According, to Plaintiff, Garziniti
allegedly said to. Mr. DeCésare who waé getting on one of the physical therapy treatinent tables:
“Ok, lay down, face down, ass up, you know how I do this” (Ex. C at 125-26; 56.1 St. at 931),
and also allegedly said to Mr. DeCesare while he got on one of the treatment tables on.another

occasion: “you know what te do, get on all fours, I'm coming in with the. ball baby” or “this is

the new stick ’m using on you tonight” (/d. at 140-42; 56.1 St. at 731).

21
Continuing to. concede that any alleged comments were. not just directed to her, and
certainly not just to females, Plaintiff admitted that any sexual harassment comments. were made
by Garziniti toward male aid female patients with whom le had had a relationship over the.
years, such as: “we have. black (physio) balls and. green (physio) balls, which do you want
between your legs today?” Jd. at 139-40. (56.1 St. at 31.) No patient ever complained about any
of Garziniti’s, alleged joking during treatment. Jd. at 140; Ex. F at 81, 84. (56.1 St. at 935.) In
any case, Plaintiff expressly. confirmed at her deposition that the above alleged statements
constitute the total universe of the alleged sexual harassment, and Plaintiff is not aware of and is
not alleging any other sexually-related comments made by Garziniti. Ex. C-at 142-43, 146. (56.1
St. at J 30.)

The.alleged statements, even if true, fall woefully short of the Second Circuit’s “severe or
pervasive” standard, and did not as.a matter of law ttansform the physical therapy department
into one that was so permeated with sextially-hostile conduct and discriminatory animus against
Plaintiff's gender that it “materially altered” her working conditions. Quinn v. Green Tree Credit
Corp., 159 F:3d759 (2d Cir. 1998) (alleged incidents involving a supervisor making comments
about. plaintiff's body, and touching plaintiffs breasts with some papers, did not rise to the
required level); Byrne v. Telesector Resources. Group; Ine,; 2009 WL 2019951, *4.(2d Cir. Jul.
i4, 2009) (incidents involving plaintiff and other female employees amounting to giving out
work fax number as “25penis” and on several occasions discussing topics that were inappropriate
and sexual in nature did not rise to the sufficient threshold); Carter v. State of New York, 2005
WL, 2460116, *1 (2d Cir, Oct. 5, 2005) (three physical kisses on cheek do not meet threshold);

Rizzo-Puccio v. College Auxiliary Serv., Inc., 216 F.3d 1073, *3 (2d Cir. 2000) (“As a general

22
niatter, however, isolated remarks ot occasional episodés of harassment do not constitute a
hostile environment within the meaning of Title VII”).

In Vito v. Bausch & Lomb Inc., 403 Fed. Appx. 593 @d Cir. 2010), the Second Circuit
aifirmed summary judgment on. plaintiff's hostile work environment,claim, ruling:

[Plaintiff's] few allegations of harassnient targeted at-her
are relatively minor... These incidents amount to little
more than “the. sporadic use of abusive language, gender-
related jokes, and occasional teasing” that fail to create a
hostile environment. . . . Though no doubt. irritating,
inappropriate, and offensive, the harassment [Plaintiff]
alleges is less severe than the overtly. sexual conduct that
we fourid insufficient to.sustain a hostile work environment
in Ouinn.

Also instructive on. the hostile environment standard is the recent decision in this District
in Husser v. New York City. Déep’t.of Ed, 137 F.Supp.3d 253 (E.D.N-Y. 2015), where plaintiff
alleged ten iricidents over'a three-year period that involved sexual-related e-mail exchanges and
comments at employee gatherings. Jd, at 275-76. Specifically, the alleged comments included a
supervisor referring to.an executive director as “she is hot, I’d do her.” references to the size of
is genitalia, the supervisor mouthing the word “blow me” and using other obscenities to
describe. women, and referting to certain dress attire in sexually-suggestive ways. Id. The Court
held that the allegations were not sufficiently pervasive.or severe, and did not alter the terms. or
conditions of Plaintiff's employment:

Viewed in the aggregate, the conduct of which [Plaintiff]
complains is. 0 more pervasive and severe. than conduct in.
other cases that courts have found insufficient to support
liability. ... The hostile work environment claims: under
the NYCHRL fails for similar reasons. Although a claim
under that statute required [Plaintiff] to show. only that she
“has been treated less well than other employees because. of
her gender,” I conclude that her hostile work environment
allegations. do not satisfy even. that more forgiving

standard.

23
id. at 277 (citations omitted).

Indeed, courts routinely dismiss hostile environment claims when they are directed at
‘both men and women and, thus, are not “because of sex.” Cobb v. Morningside at Home, Inc.,
2009 WL.874612, *8-9 (S.D.N.Y. Mar. 31, 2009). As particularly relevanit to the instant case, the
Court held in Russo vy. New York Presb. Hosp., 972 F. Supp.2d 429, 453. (E.D.N.Y. 2013):

Adkins. may have said offensive and inappropriate
comments, acted inappropriately on occasion, and may
have been a difficult person to work with, but thére is no.
evidence he created an environment that was particularly
difficult for women, subject Plaintiff to unwanted sexual
attention, or otherwise. treated Plaintiff‘less well” because
she was a woman.

Plaintiff expressly admitted that she is unable to identify. anyone at ACPNY who was
treated better because of their gender, or who otherwise discriminated. against her because of her
gender. Ex. C at 117, 146-47. (56.1 St. at €36.)

In sum, the evidence in the record, even accepting Plaintiff's allegations as true, do not
rise to the level ofa sexually hostile environment asa matter of law. Accordingly,- Plaintiff's
“gender harassment, hostile work environment” claims under Title VII, the NYSHRL, arid the
NYCHRL should also be dismissed. In.the alternative, in the event the Court solely dismisses’ the
federal hostile environment claims under Title VIL, Defendants respectfully ‘submit that the Court

should not maintain supplemental jurisdiction to hear claims only under state and/or city law.

24
Case 1:18-cv-02516-BMC Document 27 Filed 04/22/19 Page 31 of 31 PagelD #: 678

CONCLUSION
Considering the relative ease of bringing a suit alleging
discrimination and the difficulty and expense of defending against
such a suit, courts correctly find summary judgment proper where
allegations of discriminatory intent are merely conclusory.
Christopher-Ketchum v. Agway Energy Prod., 988 F. Supp. 610, 613 (N.D.N.Y. 1997).

That is precisely this case. Plaintiffs pleading alleges that her employment “must have
been” terminated on August 7, 2017 because she happened to take four (approved) days off after
submitting her FMLA request (which was granted), and because she raised a concern to
Harrington (non-decision maker) about Garziniti seven months before her termination. However,
at this stage in the case, there must be evidence to create a genuine issue of material fact to
support her own perceptions. No such evidence exists in the record.

The laws upon which Plaintiff rely necessarily address discrimination and retaliation;
they do not address mere day-to-day performance-based issues between an employer and
employee or an employee’s after-the-fact perception of what may be fair, or even wrong.
Accordingly, Defendants respectfully request that the Court grant their instant motion for
summary judgment and dismiss the remaining claims in the Complaint in their entirety.

Dated: New York, New York
April 22, 2019
Respectfully submitted,

COZEN O’CONNOR
Attorneys for Defendants

By: MEE

Michael C. Schmidt (MS7841)
277 Park Avenue

New York, New York 10172
(212) 453-3937

 

25
